Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4 and 13-18 (Species C drawn to a collapsible shell frame with a cover that attaches to a base with Velcro straps, with the further sub-species election of the Velcro strap attachment arrangement) in the reply filed on 12/22/2020 is acknowledged.
Claims 5-12, 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2020. Claim 15 is additionally withdrawn from further consideration by the examiner as being drawn to a nonelected invention, per the election made without traverse in the reply filed on 12/22/2020. The elected invention pertains to Velcro straps not straps with buckles.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brewer (US Patent 7322315 B2), hereinafter Brewer.
Regarding claim 1, Brewer teaches a pet house, comprising: a shell (cover 49 and frame fig. 2; Fig. 4) having four sides (side walls 26; Fig. 1) and a top (roof 25; Fig. 1); a carrier bottom (pet supporting floor 21; Fig. 1); and an attachment mechanism suitable for attaching said carrier bottom to a lower rim of said shell (pet supporting floor 21 is connected to lower rim of side walls 26 via connection to lower frame side pieces 30 and end pieces 31 using hook and loop connectors; Col. 3, lines 47-52; Fig. 1).
Regarding claim 2, Brewer teaches the limitations of claim 1, as indicated above. Brewer further teaches wherein the shell (side walls 26 and roof 25; Fig. 1) includes a flexible cover (cover 49; Fig. 4) attached to a supporting frame (lightweight piece of fabric is stretched over the frame (side members 40, top member 41 & connectors 42; Fig. 2) of the pet house; Col. 1, lines 53 & 54).
	Regarding claim 3, Brewer teaches the limitations of claim 2, as indicated above. Brewer further teaches wherein the cover can be removed from the frame for at least one of washing and folded storage (cover 49 is a flat piece of fabric and can be removed from the frame (side members 40, top member 41 & connectors 42; Fig. 2) to be washed; Col. 1, lines 65-67).
Regarding claim 4, Brewer teaches the limitations of claim 2, as indicated above. Brewer further teaches wherein the frame can be at least one of folded and disassembled so that it can be stored in a flat configuration (cover 49 and pet supporting floor 21 can be flattened and the pieces of frame (side members 40, top member 41 & connectors 42; Fig. 2) rolled up in the cover 49 to form a small package for storage; Col. 6, lines 28-31).
Regarding claim 13, Brewer teaches the limitations of claim 1, as indicated above. Brewer further teaches wherein the attachment mechanism includes a plurality of straps that are attached to the shell and are removably attachable to fasteners attached to the carrier bottom (straps 52 & 53 
Regarding claim 16, Brewer teaches the limitations of claim 1, as indicated above. Brewer further teaches wherein the shell includes a panel that can be opened for entry and/or removal of a pet (cover 49 includes a door flap 61 over entrance opening 62 that can be securely closed or rolled open for animal entry and exit; Fig. 4; Col. 5, lines 15-18).
Regarding claim 17, Brewer teaches the limitations of claim 16, as indicated above. Brewer further teaches wherein the panel can be opened and closed by a zipper (door flap 61 can be opened and closed by a zipper 60; Fig. 4).
Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jempolsky (US Patent US 5791292 A), Jempolsky.
Regarding claim 1, Jempolsky teaches a pet carrier, comprising: a shell having four sides (front 16, rear 18, left 20 and right 22 side walls; Fig. 1) and a top (top 12; Fig. 1); a carrier bottom (floor 14; Fig. 1); and an attachment mechanism suitable for attaching said carrier bottom to a lower rim of said shell (channel members 38a-b and 40a-b are fitted along the entire length of the bottom edges of the left 20 and right 22 side walls to receive the floor 14 via a sliding motion; Col. 2, lines 9-16; Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 14 is rejected under 35 U.S.C. 103 as being anticipated by Brewer in view of Foley (US PGPUB 20130255592 A1), hereinafter Brewer and Foley.
Regarding claim 14, Brewer teaches the limitations of claim 13, as indicated above. Brewer further teaches hook-and-loop straps (straps 52 & 52; Fig. 4) but does not teach wherein the straps enable attachment to the fasteners by passing lower portions of the straps through loops provided by the fasteners, folding the lower portions so that they overlap upper portions of the straps, and attaching the lower portions to the upper portions using the hook-and-loop fastening. Foley teaches a weighted pet device, wherein the straps include hook-and-loop fastening that enable attachment to the fasteners by passing lower portions of the straps through loops provided by the fasteners, folding the lower portions so that they overlap upper portions of the straps, and attaching the lower portions to the upper portions using the hook-and-loop fastening (lowermost strap 31 includes a strip of hook and loop fastening material that mates to a complimentary strip 32 that enables attachment to the loop 41 by passing lower portion of the lowermost strap 31 through loops provided by the loop 41, folding the lower portions of lowermost strap 31 so that it overlaps the upper portion of the lowermost strap 31, and attaching the lower portions to the upper portions of using hook-and-loop fastening; Fig. 3; Page 3, paragraph [0032]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brewer to incorporate the teachings of Foley to provide straps which pass through loops provided by the fasteners that are folded back on themselves because this would provide an alternative method of attachment that would more securely attach the fasteners to the cover via straps, as understood by one of ordinary skill in the art.

Claim 18 is rejected under 35 U.S.C. 103 as being anticipated by Jempolsky, hereinafter Jempolsky.
Regarding claim 18, Jempolsky teaches method of inserting a pet into a pet carrier, comprising: providing a pet carrier according to claim 1, as indicated above; lowering said shell over said pet; sliding the carrier bottom under the shell; and using the attachment mechanism to secure the carrier bottom to the shell (carrier is placed over the animal from above and when the animal is within the shell (front 16, rear 18, left 20 and right 22 side walls, top 12; Fig. 1) the sliding floor 14 is slide under the shell while engaging the channel members 34a-b and 36a-b to securely attach the shell to the sliding floor 14; Col. 1, lines 27-33; Figs. 1 & 3). Jempolsky fails to teach lifting one side of said lower rim. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jempolsky to provide the method of lifting one side of the lower rim since lifting the lower rim would allow the user to see where the sliding floor needs to engage and also more easily engage the sliding floor to the shell.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to various types of pet cages/carriers that share similar structural limitations to those described in the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         

/MAGDALENA TOPOLSKI/               Primary Examiner, Art Unit 3642